             Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 1 of 53



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN RUDOLF,                                    )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )       Civil Action No. ________________
                                                )
AMERICAN INTERNATIONAL                          )
GROUP, INC., NATIONAL UNION                     )
FIRE INSURANCE COMPANY OF                       )
PITTSBURGH, PA., and                            )
ALEXANDER BAUGH,                                )
                                                )
        Defendants.                             )       Filed Electronically

                                            COMPLAINT

        Plaintiff John Rudolf, by and through undersigned counsel, files the following Complaint

in civil action.

                                             I. PARTIES

        1.         Plaintiff John Rudolf (ARudolf@) is a resident of Allegheny County, Pennsylvania

and a former long-time employee of Defendants American International Group, Inc. (AAIG@)

and/or National Union Fire Insurance Company of Pittsburgh, Pa. (ANational Union@).

        2.         AIG is a Delaware corporation engaged in a broad range of insurance and insurance

B related activities in the United States and abroad, is headquartered at 175 Water Street New York,

New York 10038, and has a Pittsburgh Office located at One Oxford Centre, 301 Grant Street,

Suite 1200, Pittsburgh, PA 15219.

        3.         AIG=s common stock is registered with the Commission pursuant to Section 12(b)

of the Exchange Act and is listed on the New York Stock Exchange.


                                                    1
              Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 2 of 53



         4.      National Union is one of AIG=s principal general insurance company subsidiaries,

is headquartered at 175 Water Street New York, New York 10038, and Rudolf worked for National

Union at One Oxford Centre, 301 Grant Street, Suite 1200, Pittsburgh, PA 15219.

         5.      Rudolf was an employee of AIG and National Union working primarily out of an

office in Pittsburgh, PA.

         6.      Defendant Alexander Baugh (ABaugh@) is AIG=s Chief Executive Officer of North

America General Insurance and an officer, employee, and agent of AIG, with a business address

at 175 Water Street New York, New York 10038; he participated in the unlawful adverse

employment action made and/or approved the decision to terminate Rudolf, was Rudolf’s

supervisor, and controlled Rudolf’s employment.

                                       II. JURISDICTION

         7.      The jurisdiction of this Court over the matters in this Complaint is founded upon

28 U.S.C. § 1331 and 28 U.S.C. § 1367.

                                            III. VENUE

         8.      The facts related in this Complaint occurred primarily in Allegheny County,

Pennsylvania, in the Western District of Pennsylvania; therefore, venue is appropriate in this

Court.

         9.      For purposes of venue, Defendant corporations reside in the Western District of

Pennsylvania.

         10.     Venue is appropriate because Rudolf would have worked in this judicial district but

for the alleged unlawful employment practice.



                                                  2
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 3 of 53



                           IV. ADMINISTRATIVE EXHAUSTION

        11.     On May 8, 2018, Rudolf filed a complaint against Defendants under the Sarbanes-

Oxley Act with the Secretary of Labor through its designee, the Occupational Safety and Health

Administration.

        12.     The Secretary has not issued a final decision within 180 days of the filing of that

complaint, and the delay is not due to any bad faith by Rudolf; therefore, Rudolf can file suit in

federal district court.

        13.     On April 25, 2018, Rudolf filed a charge against Defendants with the U.S. Equal

Employment Opportunity Commission (AEEOC@) and the Pennsylvania Human Relations

Commission (APHRC@) raising claims related to sex discrimination, age discrimination, and

retaliation.

        14.     The EEOC right-to-sue letters were received on or about August 30, 2019

(533-2018-01320), and on or about September 5, 2019 (533-2018-01324; 533-2018-01321;

533-2018-01323).

        15.     More than one year has passed since Plaintiff filed his PHRC Charges and, as a

result, he has exhausted his administrative remedies.

                                            V. FACTS

A.      Rudolf=s AIG Employment History.

        16.     Rudolf is male, born in 1964, and is 55 years of age.

        17.     Rudolf, a longtime AIG employee, was terminated in 2017 after reporting certain

improprieties to senior management and internal investigations.



                                                 3
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 4 of 53



         18.   Rudolf began working for National Union in commercial insurance in October

1994.

         19.   Throughout his more than two decades with AIG, Rudolf=s responsibilities steadily

increased and he eventually became the head of nine business units managing over 170 employees

and over $1.2 billion in gross written premiums (although his compensation did not keep pace with

his increasing responsibilities).

         20.   From 1994 to 1999, Rudolf was a Senior Vice President in the Financial Institutions

Group.

         21.   From 1999 to 2006, Rudolf was the President of the Loss Mitigation Unit (ALMU@).

         22.   In or about 2002, Rudolf also was placed in charge of Mergers and Acquisitions

(AM&A@).

         23.   From 2006 to 2008, Rudolf was a Senior Vice President in the Strategic

Relationship Group (“SRG”).

         24.   From 2008 to 2012, Rudolf was a Senior Vice President in the Mid-Atlantic Region

and Branch Manager, Pittsburgh, PA.

         25.   Between 2012 until Rudolf=s termination in November 2017, Rudolf=s duties and

responsibilities substantially increased to include the following positions: (1) Head of U.S. and

Canada Client Engagement, (2) Head of Asian Corporate Solutions, (3) Head of Industry, (4) Head

of Bermuda CAT Excess (Financial Lines and Casualty), (5) Head of Major Accounts

Professional, (6) Head of Financial Lines B Financial Institutions, and (7) Head of Aerospace, (8)

Head of Trade Credit and (9) Head of Political Risk.



                                                4
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 5 of 53



B.      AIG=s Loss Mitigation Unit (ALMU@).

        26.     In 1999, Rudolf was promoted to President of the troubled LMU.

        27.     At the time, the LMU was under investigation by the Securities and Exchange

Commission (SEC) for engaging in a Aloss-portfolio transfer@ that permitted a client (Brightpoint,

Inc.) to transfer its loss portfolio to AIG in exchange for an above market premium thereby

enabling the client to paint a rosier picture of its actual financial situation.

        28.     Because there was virtually no risk transfer, the Aloss-portfolio transfer@ did not

constitute and should not have been treated as insurance which has significant accounting and

financial reporting benefits.

        29.     Further, the transaction constituted a violation of AIG’s Anti-Corruption and

Antitrust and Fair Competition Code of Conduct Policies, including “never misrepresent yourself

or your purpose in business interactions with a potential or current customer or business partner

and conduct business with customers and suppliers in a manner that demonstrates our commitment

to fair competition.”

        30.     As later found by the SEC, AIG violated Section 10(b) of the Securities Exchange

Act and Rule 10b-5 when in 1998 the LMU assisted Brightpoint executives in covering up an

additional $12 million loss by immediately paying a $12 million claim (which brought

Brightpoint=s actual losses of $29 million down to the anticipated losses of $17 million) in

exchange for a $15 million premium paid out over three years.

        31.     According to the SEC, Athe >retroactive coverage= should not have been accounted

for as insurance. It was merely a >round-trip= of cash - a mechanism for Brightpoint to deposit



                                                    5
            Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 6 of 53



money with AIG, in the form of monthly >premiums,= which AIG was then to refund to Brightpoint

as purported >insurance claim payments.=@

        32.    The SEC=s enforcement action against AIG settled in 2003 with AIG paying a $10

million civil penalty. See SEC v. Brightpoint, Inc., et al., Litig. Rel. No. 18340 (Sept. 11, 2003).

        33.    As LMU President, Rudolf was made aware of a number of other serious

allegations within the LMU including, but not limited to, that senior managers Peter Eastwood

(former LMU President), Michael Mitrovic (President of National Union Claims), Greg Flood

(President of M&A and Vendors (AIG Legal Advisors)), and Kris Moor (Head of Domestic

Brokerage Group or underwriting) engaged in rigged claim workout deals in which AIG agreed to

pay a disputed claim in exchange for additional or above-market rate premiums on new unlimited

policies.

        34.    This permitted the insured and AIG to achieve unwarranted accounting or financial

reporting benefits; specifically, AIG recouped some or all of the paid claim by receiving additional

insurance premiums and accounted for that amount as insurance revenue. The insured, on the

other hand, spread the impact of the prior loss by characterizing it as a premium and expensing it

over the term of its new (or renewed) policies.

        35.    Over the years, Rudolf reported the alleged accounting frauds to his supervisors

and other senior managers including, but not limited to, Vince Tizzio, John Doyle, Kris Moor, Bill

Jacobi (Head of Claims), and Paul Lavelle (Head of National Union Claims), and others.

        36.    Jacobi and Lavelle said that they did not want to go to jail or, worse, for Hank

Greenberg, AIG=s then Chairman and CEO, to find out the truth.



                                                  6
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 7 of 53



       37.     Lavelle even emailed other senior executives stating Awe are all going to hell,@ or

words to that effect.

       38.     In or about 2003, it came to light that in 1998 AIG devised a rigged claim workout

deal in connection with a pending securities class action lawsuit against MedPartners, Inc. which

alleged that MedPartners had made a series of false and misleading statements concerning a

planned merger and its overall financial condition (AMedPartners Securities Litigation@).

       39.     The class of investors alleged losses over a billion dollars plus punitive damages

while MedPartners which had a $50 million D&O insurance policy from AIG (and other

reinsurers) claimed it was on the verge of bankruptcy.

       40.     AIG agreed with the plaintiffs= lawyers to settle the lawsuit for $56 million, which

was $6 million more than the policy limits, in exchange for MedPartners buying a new Aunlimited@

insurance policy for $22.5 million.

       41.     As a result of the transaction, AIG recouped some of the paid claim by receiving

an additional insurance premium and accounted for that amount as insurance revenue;

MedPartners could spread the impact of the prior loss by characterizing it as a premium and

expensing it over the term of its new policy, and the plaintiffs’ attorneys immediately received

their contingency fee of millions of dollars.

       42.     Contrary to generally accepted insurance practices, AIG did not perform a good

faith analysis, diligence, or negotiations with respect to settlement value of the case. Nor did AIG

inform Chubb insurance company, a reinsurer on the underlying MedPartners= policy, of the true




                                                 7
            Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 8 of 53



nature of the arrangement and Chubb, erroneously believing it was a valid claim, paid

approximately $15 million of the MedPartners= settlement.

        43.     In 1999, the attorneys involved in the settlement failed to disclose this unlimited

insurance policy to the Court assuring that AIG agreed to pay the policy limits and, based upon

those fraudulent representations, the Court approved the settlement.

        44.     In or about 2003, AIG unintentionally revealed the existence of the MedPartners=

unlimited insurance policy in another proceeding.

        45.     Thereafter a lawsuit was filed in 2003 claiming that AIG and MedPartners had

falsified having limited insurance coverage during the settlement negotiations and that if the

unlimited insurance coverage was known at the time investors would have negotiated a higher

settlement amount. See Lauriello et al. v. CVS Health et al.,1 01-CV-2003-006630 (Ala. Circuit

Court of Jefferson Cty).

        46.     That lawsuit, as discussed more fully below, would continue for almost a decade

and a half before finally settling in 2016.

        47.     However, the true circumstances of the rigged claim workout deal as well as the

existence of the other likewise rigged unlimited insurance policies remained suppressed.

        48.     Beginning in or about 2005, AIG disclosed the MedPartners= lawsuit in its annual

10-K Reports disclosing that an excess insurance policy issued by AIG with respect to the 1999

litigation was expressly stated to be without limit of liability, and that it cannot reasonably estimate

either the likelihood of its prevailing in the actions or the potential damages in the event liability


        1
         In 2006, CVS Corp. acquired MedPartners which was known as Caremark Rx Inc.


                                                   8
             Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 9 of 53



is determined. Under insurance law, this policy should have been voided in its entirety, without

the transfer of risk, AIG misled shareholders and others. Rigged insurance policies like the ones

at issue are not considered insurance as the policies are negotiated in bad faith and under false

pretenses.

       49.      AIG did not disclose in its annual 10-K report the existence of the other unlimited

policies issued during this period.

       50.      Based on information and belief, AIG never corrected the premiums it received on

the accounting of these transactions. These transactions did not constitute insurance and the money

paid by the clients did not constitute a premium. Again AIG allowed its clients to improperly

expense their covered loss over the term of new (or renewed) policies.

C.     Rudolf’s Work with the Department of Justice Independent Monitor.

       51.      In or about 2003, the SEC brought another enforcement action against AIG for

setting up a Aspecial purpose entity@ to which the client (PNC Financial Services Group, Inc.)

would transfer troubled or other potentially volatile assets and thereby fraudulently improve its

own financial picture.

       52.      In 2004, AIG settled this action by paying $126 million in disgorgement and

penalties, and agreeing to retain an independent monitor to review certain other transactions to

which AIG had been a party. See SEC v. American Int’l Group, Inc., Litig. Rel. No. 18985 (Nov.

30, 2004).2


       2In 2006, the SEC brought another enforcement action against AIG for structuring two
sham reinsurance transactions with General Re Corporation with the purpose to add a total of
$500 million in phony loss reserves to AIG=s balance sheet in the fourth quarter of 2000 and the

                                                 9
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 10 of 53



       53.     James Cole, Esq. was appointed as the independent monitor by the Department of

Justice with approval from the SEC to review certain AIG transactions entered into between 2000

and 2005.

       54.     Rudolf worked closely with Cole and his team (including Thomas Zahnle, Esq.)

and was able to build up a good rapport with them. Cole had said to Rudolf that he and his team

were under the belief that employees at AIG are given a desk, a computer, a chair and a white

paper or manual on how to commit fraud.

       55.     Among other things, Rudolf reported to Cole as well as to AIG senior management

newly discovered Afake@ entries into AIG=s ledger of approximately $80 million dollars.

       56.     AIG=s senior managers and attorneys specifically instructed all LMU employees

including Rudolf not to disclose to the independent monitor the existence of the unlimited policies

or any transactions that occurred prior to 2000 as they purportedly were outside the scope of the

independent monitor=s assignment.

       57.     Cole and his team complimented Rudolf on his work given the difficult conditions,

and publicly announced that if Rudolf ever were to leave AIG under questionable circumstances

that he should contact the Department of Justice and/or Cole via AIG=s legal department.

       58.     In 2006, after receiving repeated reports of fraud and misconduct, Rudolf, on behalf

of the LMU (underwriters, claims, legal and others) expressed dissatisfaction to Moor, his




first quarter of 2001. AIG agreed to pay a civil penalty of $100 million, to disgorge ill-gotten
gains of $700 million, and to an injunction from any further violations of the Securities Act.


                                                10
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 11 of 53



supervisor, with management=s failure to act on the many ethical issues he raised over the years

including the unlimited limits rigged claim workout deals.

       59.       Moor responded that he would investigate Rudolf=s allegations and hold the

wrongdoers accountable, but, despite Rudolf=s follow-up on the status of the investigation, he

never did.

       60.       Thereafter, Rudolf was transferred to Pittsburgh, PA.

D.     Rudolf=s Protected Activity.

       61.       From 2014 until termination, Rudolf=s job responsibilities and duties significantly

expanded yet his Salary (comprised of Base Pay, Short-Term Incentive payments (ASTI@) and

Long-Term Incentive payments (ALTI@)) and Job Grade (26) remained flat.

       62.       After 2014, each time AIG announced Rudolf=s expanded responsibilities, Stephen

Grabek, AIG=s Interim President of Field Operations for US/Canada and previously Rudolf=s direct

supervisor (2012-2014), would congratulate Rudolf on expanding his Aempire,@ telling him that he

was running half of AIG, that AIG was taking advantage of Rudolf by underpaying him and

overworking him, and that at Rudolf=s age he would not be able to keep up the pace.

       63.       Grabek repeatedly harassed Rudolf to leave AIG if the Company did not pay him

appropriately.

       64.       In April 2014, in connection with a reorganization of Commercial Insurance known

as ASimplify AIG,@ Rudolf was promoted to a newly created position of Head of Client

Engagement (CE), Asian Corporate Solutions (ACS) and Head of Industry for the US (Americas

and Global lead for strategy and structure) and told by his then direct supervisor, Jeremy Johnson,



                                                 11
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 12 of 53



that his Salary and Job Grade were under review by the Commercial Leadership Team (CLT).

With each delay, Rudolf asked what he should tell his wife, and the response was to Atell her to

expect both salary and job grade increases.@

       65.     Rudolf became the leader of one of the four key priorities of Simplify AIG

(Industry).

       66.     The other leaders of the remaining three key priorities (Product, Geography, and

Multinational) were Job Grade 27 or higher which, as Johnson admitted, was a clear difference for

Rudolf=s salary and job grade promotion particularly when compared with Rudolf=s lower Job

Grade 26. Therefore, this newly created position, with enormous increased responsibilities,

especially when compared to others, constituted a promotion which Johnson expressly stated

warranted a salary and job grade review.

       67.     In September 2014, Johnson discussed with Rudolf that other peers (including

younger and/or female employees) had received salary and/or job grade increases as part of the

ASimplify AIG@ reorganization but not him.

       68.     In the fall of 2014, Rudolf learned that the CLT declined any change in salary or

job grade, although Johnson informed Rudolf that he and the rest of CLT would review again in

April 2015.

       69.     Johnson told Rudolf to keep working hard, stay focused on the business and

performance, and things would work themselves out, meaning that Rudolf would receive an

increase in salary and his pay grade would likely increase from 26 to 27 commensurate with his

expanded responsibilities and duties.



                                               12
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 13 of 53



       70.     Despite these many assurances, Rudolf never received any increase in his base

salary or pay grade.

       71.     In addition, Rudolf was stripped of his secretarial support.

       72.     While Johnson claimed it was due to cost cutting, Rudolf was the only one of his

peers who lost secretarial support and he was forced to go without an assistant despite the fact that

his responsibilities and duties had significantly expanded during this period.

       73.     To keep up Rudolf regularly worked more than 100 hours per week.

       74.     Johnson admitted that Rudolf=s younger female counterpart makes significantly

more money than Rudolf even though she has significantly less responsibility and less direct

reports (3 direct reports compared to 170 direct reports).

       75.     On July 19, 2016, Rudolf received an email update about the proposed settlement

of the 2003 class action lawsuit against AIG and CVS Caremark f/k/a MedPartners from a former

AIG executive.

       76.     In the 2016 settlement, AIG and CVS Caremark agreed to payout $310 million;

AIG agreed to pay $230 million and CVS Caremark (as successor in interest to MedPartners)

agreed to pay $80 million.

       77.     The former AIG executive, Steve Walsh, stated in the email, AAnytime I see this I

think of you for some reason.@

       78.     Prompted by this email as well as a prior email from Director and former Board

Chair Steve Miller to (CEO of Commercial Insurance) Rob Schimek requesting background

information on the MedPartners= litigation, in late Summer 2016, Rudolf met with supervisor



                                                 13
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 14 of 53



Johnson to discuss the settlement announcement, the email, and consequences of misconduct.

Rudolf explained in detail his special assignment, his work with LMU and the 10-K restatement

team, work with DOJ, wrongful conduct and the consequences of not properly addressing wrongful

conduct with regulatory agencies and AIG=s SIFI status.

        79.     Johnson brushed off Rudolf=s concerns telling him he [Johnson] did not understand

the past, he did not know about bad actors, and that Rudolf should stay focused on his business

and performance.

        80.     Johnson did not ask questions or ask for additional details from Rudolf, and to

Rudolf=s knowledge Johnson did not forward Rudolf=s complaint to any superior, Human

Resources, Investigations, or the Legal Department.

        81.     Thereafter, in Fall 2016, Rudolf again raised his concerns to Robert Schimek (CEO

of Commercial Insurance) including that the AIG Board likely had been misled about the facts

behind the unlimited insurance policies, including the 1998 MedPartners Securities litigation and

the $310 million settlement.

        82.     Rudolf was concerned about reputational risk and that this past fraud could

negatively impact and extend AIG=s then designation as a systemically important financial

institution (ASIFI@).

        83.     In July 2013, AIG had received a SIFI designation from the Financial Stability

Oversight Council which imposed a barrage of extra regulations and oversight by the Federal

Reserve with annual compliance costs of approximately $150 million or more.




                                                14
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 15 of 53



       84.     Rudolf said he was concerned that AIG allowed the former Chairman of the AIG

Board and a current member of the AIG Board of Directors, Steve Miller, to be misled to the true

nature of unlimited insurance policies and concerns with other transactions. In February 2016,

Larry Melo, the President and CEO of CVS Health, emailed Miller about a business matter with

AIG that he wanted to discuss with him. Miller forwarded Melo’s email to Schimek and asked

him to shed light on what issue CVS had with AIG.

       85.     Therefore, Rudolf feared that Miller might have been misled to commit a new fraud

including against CVS, an AIG client.

       86.     Rudolf believed AIG had defrauded their own insureds (i.e. MedPartners/

Caremark (CVS)), plaintiffs, shareholders, regulators, customers, reinsurers, and U.S. Treasury

through its rigged claim workout deals and unlimited insurance policies but believed that the full

extent of such fraud had been withheld from Steve Miller and could jeopardize AIG=s possible de-

SIFI status and representations made in SIFI related applications.

       87.     AIG=s actions constituted unfair insurance practices including that it failed to fully

disclose to its own insured, reinsurers, Chubb (excess insurer), plaintiffs, multiple classes, the

Courts, state and including claimants’ pertinent benefits, coverages or other provisions of a rigged

or otherwise deficient insurance policy or of a “guarantee” insurance contract; which contained a

secret side agreement where AIG agreed to pay any judgment or settlement, no matter how large.

      As stated in numerous underlying lawsuits/ settlements, AIG has the duty to inform all
       pertinent parties including reinsurers, competitors (Chubb an excess insurer), Plaintiffs,
       Multiple Classes, the Courts, state and federal agencies, including the US treasury,
       shareholders, Medpartners, CVS, Aetna, and others that there were no policy limits
       (expressly stated unlimited limits) and that AIG was responsible for paying any judgment
       or settlement, no matter how large ($3.2 billion plus interest over 19 years). This is why


                                                15
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 16 of 53



       AIG failed to place full and accurate disclosures in its 10K. The bad actors and advisors
       knew of the financial and reputational harm that the truth posed.

      Therefore, on repeated annual occasions, AIG had the Duty to inform all pertinent parties
       that the settlement was rigged, including that no transfer of risk existed and that under
       insurance law this policy should have been voided.

      Under insurance law, this policy should have been voided as it is not insurance (deposit or
       risk transfer accounting), it is fraudulent transaction negotiated unfairly by nefarious bad
       actors.

      AIG hid the truth, misled the market.

      AIG’s suppressions were intentional, material, repeated over and over, again and again,
       including in each 10K disclosure, AIG’s SIFI applications (including oral and written
       responses) while negotiating the $310 million MedPartners / Caremark (CVS) settlement
       or any other rigged settlements in bad faith.

       88.     AIG=s actions including its failures to disclose breached its prior settlement

agreements with federal and state agencies including those permanently enjoining AIG from

violating federal and state securities laws.

       89.     From 2000-2016, Schimek was in various CFO and Leadership positions, involved

with the 10K restatement period, settling and paying fines, and had a senior executive relationship

with Miller.

       90.     During the same period, Baugh held various Global Positions and at time of the

Caremark (CVS) f/k/a Medpartners $310 million settlement, he was Global Head of Financial

Lines which unit agreed to the settlement.

       91.     Schimek told Rudolf he would handle it and that Rudolf should stay focused on his

responsibilities and performance.




                                                16
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 17 of 53



       92.     In May 2017, Rudolf shared with Baugh Johnson’s comments to Rudolf that a

younger female counterpart makes significantly more money than he (Rudolf) does even though

she has significantly less responsibility and less direct reports.

       93.     Baugh acknowledged this was wrong.

       94.     Rudolf was being underpaid by AIG; according to Grabek, Johnson and the younger

female counterpart were having an affair and that AIG (including CLT, ELT and Human

Resources) was aware of it.

       95.     Again, Grabek harassed Rudolf to leave AIG, including if the Company did not pay

him appropriately, especially if the Company was going to pay someone younger and female more

money for less responsibility.

       96.     Based on information and belief, Rudolf was paid less than similarly situated

younger and/or female employees including, but not limited to, Marya Propis, Elizabeth Johnson,

Gloria Watson, Alex Nagler, Dave Lynders, Steve Alexandris, and others.

       97.     In Spring 2017, in response to Rudolf=s claim that he was not fairly compensated,

Schimek (CEO of Commercial Insurance) directed Human Resources to conduct a salary and job

grade review. Schimek directed HR to share the report and review it with Rudolf; however, despite

Rudolf=s repeated requests, the salary and job grade review report never was shown or provided to

him.

       98.     Rudolf complained to Schimek of unfairness in that AIG provided a significant

raise to a similarly situated 40 year old, who like Rudolf was a member of the Executive Leadership




                                                  17
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 18 of 53



Group (AELG@), whose responsibilities, size of book, and profitability were much smaller, plus he

was younger.

      99.      With each promotion, with each increase in responsibilities and promise of salary

and job grade review, Rudolf responded to Johnson, Schimek, Sid Sankarin, CFO of AIG, and

Human Resources that he had multiple job grade 26 direct reports who were ELG members and

younger, yet they made about as much money as he does, and they all received raises as part of

the Simplify Plan but Rudolf did not despite his increasing responsibilities, promotions, and

Johnson setting clear expectations that his promotions would include salary and job grade

advancement.

       100.    In May 2017, AIG=s Vice President of Human Resources Ryan Merritt after

reviewing Rudolf=s increased responsibilities and compensation issues inappropriately flat out said

in a crowded elevator bank, AJohn, you need to realize there is no path to [job grade] 27 for you.

There is no path, there never was a path.@ This admission reflects that AIG had taken advantage

of and misled Rudolf.

       101.    Merritt (new to this Human Resources position) acknowledged that AIG had misled

Rudolf [an older employee] regarding his advancement opportunities with the company and took

advantage of Rudolf by significantly increasing his responsibilities compared to others, and by not

paying him compared to others including younger employees. At the same time, AIG paid Johnson

significantly more money and raised his salary and job grade even though his duties did not change.

       102.    Baugh later acknowledged to Rudolf that Merritt should not have said that to him.




                                                18
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 19 of 53



          103.   In August 2017, Rudolf’s responsibilities expanded with additional job promotions,

Head of Trade Credit and Head of Political Risk for the Americas reporting to John Novak of AIG

Investment, and reporting to Johnson; these promotions warranted salary and job grade 27

advancement compared to others. Rudolf was the only Americas employee to report into both

AIG Investments and AIG Commercial Insurance. Rudolf was informed that this was a major

compliment and difference maker for salary and job grade review. In order for Rudolf to report

outside of Commercial Insurance, Rudolf was told that the CLT and ELT including Baugh,

Johnson, and Schimek, had to approve this exception to standard Commercial operating and

structure. Specifically, Lex Baugh approved the transfer of these products to AIG Investments, as

well as Rudolf=s two new positions. Rudolf, as well as AIG Commercial Insurance and AIG

Investments employees, was informed by supervisors John Novac (Political Risk/Trade Credit)

and Johnson of Rudolf’s expanded responsibilities. Rudolf was told by Johnson, Novac and Baugh

that CLT and ELT members approved such an historical transition of product and leadership,

including, Rob Schimek, Jeremy Johnson, Martha Gallo, Sid Sankarin and other CLT and ELT

members who were aware and supported this meaningful expansion.

          104.   Rudolf was scheduled to meet with Johnson for his year-end evaluation.

          105.   With the additional responsibilities, Baugh, Johnson, and Schimek all said that

these two significant additions of responsibility would be considered for salary and job grade

review.




                                                 19
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 20 of 53



E.     Rudolf=s Termination Immediately After Reporting Fraud to New Supervisor and
       Investigations.

       106.      In October 2017, Rudolf had dinner with a senior AIG executive, Marya Propis,

where he expressed his concerns, including but not limited to unlimited policies, CVS settlement,

fraud against customers, shareholders, regulators, plaintiffs, reinsurers, and the SIFI status.

       107.     In early November 2017, Johnson departed AIG and Baugh became Rudolf=s direct

supervisor and, therefore, controlled Rudolf’s employment.

       108.    Rudolf expressed his concerns about additional retributions if he went to his new

manager but Propis stated that he could trust Baugh.

       109.    On Friday, November 10, 2017, Rudolf participated in a conference call co-hosted

by Baugh, who had become his direct supervisor a few days before, and Peter S. Zaffino, CEO of

AIG General Insurance, both of whom worked out of AIG=s headquarters in New York City.

       110.    During the call, Rudolf became concerned when it was announced that Baugh and

Zaffino were considering rehiring former AIG executives to fill critical positions in the Company,

including a position for Head of Global Claims.

       111.    In addition, AIG=s new CEO Brian Dupperault was a former AIG executive who

had been rehired, and he talked about bringing back former AIG employees to work for the

Company.

       112.    Rudolf had the impression that Baugh and new management (Dupperault, Zaffino,

General Counsel Lucy Fato, and others) might not be aware of all of the bad acts, bad actors and

bad vendors from AIG’s troubled past.




                                                 20
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 21 of 53



       113.      On the call some of Rudolf=s colleagues expressed concerns about certain people

interviewing for the Head of Global Claims position; and Rudolf believed that some of these

individuals were bad actors.

       114.      Rudolf believed that some of these former AIG executives were central players in

the perpetration of fraud and that the harm caused by these fraudulent acts continued to manifest

itself in damage and/or potential damage to AIG.

       115.      Rudolf felt compelled and duty-bound to bring his concerns to Baugh’s attention.

       116.      Previously, Baugh utilized Rudolf to jointly interview a former AIG employee and

at Baugh’s insistence, they discussed whether past bad acts should prohibit his or anyone’s return

to the company.

       117.      Because the former AIG executives that Rudolf had concerns about, and some of

the underlying pattern of fraudulent conduct fell within Baugh=s watch in his role as President of

AIG=s Liability and Financial Lines, Rudolf was concerned that Baugh would be inclined from a

self-preservation perspective to dismissively brush off Rudolf=s concerns without giving them due

consideration.

       118.      From Rudolf=s perspective, he wanted to make sure that the new management team

at AIG, including Baugh in his new role, were aware of these issues.

       119.      Rudolf requested an in-person meeting with Baugh to discuss these “bad actor”

concerns, and to have the “year-end check in conversation” that his former boss, Jeremy Johnson,

did not conduct prior to Johnson’s departure.




                                                 21
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 22 of 53



       120.     Rudolf felt that Baugh would understand his concern of “bad actors” returning to

AIG.

       121.     The two had worked closely together 20 years ago, and had a good working

relationship.

       122.     During the past five years, there were a number of occasions where customers

and/or employees would ask Baugh and Rudolf how they knew each other so well. Baugh

answered more than once that Rudolf is one of the few if not the only one to survive the “Kris

Moor/Mike Mitrovic mafia period.” Baugh, at times, would even go as far to say that he could not

have survived what Rudolf put up with.

       123.     During a telephone call on Sunday, November 12, 2017, Rudolf requested an in-

person meeting with Baugh to discuss a number of issues including, but not limited to, his

compensation and “bad actors” returning to AIG as well as a fraud against Miller, the former

Chairman of the AIG Board and current member of the AIG Board of Directors.

       124.     Rudolf=s concerns included that “new hires” placed or hired into AIG leadership

roles might not appreciate the current, real-time harm caused by fraudulent practices, and the

potential that past fraud had been undetected by those with a need to know.

       125.     During the Sunday call, Baugh pressured Rudolf to specifically identify some of

the “bad actors” he was concerned about, the nature of their past fraudulent behaviors against AIG,

the AIG Board (specifically, Steve Miller), the AIG Shareholders, and also the current and future

risk of repeated and continued frauds.




                                                22
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 23 of 53



       126.     In response to Baugh=s request for examples of bad actors thought to be

interviewing and seeking to return to AIG, Rudolf answered that the Abad actors@ said to be coming

back included Paul Lavelle and Mike Smith.

       127.     Rudolf also stated that if he were to depart, he was required to have an exit interview

with the Department of Justice/Monitor and that the conversation would be tough because he

would have to disclose new discovery/concerns regarding past LMU transactions that could

damage AIG. Especially, since his repeated concerns were not addressed.

       128.     Rudolf asked Baugh to meet in person in New York City to discuss these and other

matters further on Tuesday, November 14, 2017. Baugh chose the date.

       129.     Baugh then turned Rudolf over to AIG internal investigators; in doing so, Baugh

made it clear that he understood Rudolf engaged in protected activity.

       130.     The Rudolf matter was of sufficient importance to Baugh that he wrote an email to

AIG General Insurance Chief Executive Officer and AIG Global Chief Operating Officer Peter S.

Zaffino on Sunday November 12, 2017 at 11:50 am.

       131.     Baugh falsely told Zaffino that Rudolf had “called me to render (sic) his

resignation.”

       132.     Baugh informed the CEO that Rudolf said he is a government witness in the

Department of Justice investigations, will be required to give an exit interview to DOJ and that

“there will be negative ramifications for AIG from such an interview.”

       133.     Baugh recognized that Rudolf “has not been happy for many years.”




                                                  23
            Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 24 of 53



        134.     The reasons for Rudolf’s unhappiness included that he was being overworked and

unfairly paid.

        135.     Baugh then assumed that Rudolf had not resigned but “needs to be based in

Pittsburgh for personal reasons.”

        136.     Baugh then informed the AIG CEO that Rudolf’s current role is “not going to

survive.”

        137.     Baugh admitted that “we also have others who could step into that role.”

        138.     Baugh also informed Zaffino that “John is telling me there was a cover-up by Kris

Moor, John Doyle, Peter Eastwood, Mike Smith and Paul Lavelle that they did not tell the Board

the truth.”

        139.     Neither Baugh nor Zaffino inquired further of Rudolf about what the problems at

AIG were and/or details to any alleged cover-up.

        140.     On Monday morning, November 13, 2017, while still in Pittsburgh, Rudolf

received a phone call from Andrew J. Curtin, AIG=s Senior Managing Director B Global Legal,

Compliance and Regulatory B Global Head of Investigations.

        141.     Curtin confirmed that Baugh had said that Rudolf reported allegations of fraud

against AIG and its Board, and that Curtin and his colleagues would investigate.

        142.     Due to the sensitive and lengthy nature of these issues, Rudolf requested an in-

person meeting to discuss the fraud matters with Curtin.




                                                 24
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 25 of 53



       143.    Curtin read to Rudolf over the phone AIG=s strict anti-retaliation policy for

whistleblowing activities, required Rudolf=s verbal acknowledgment that he heard and understood

the policy, and then Curtin and two other investigators initialed the script read to Rudolf.

       144.     During the call, Rudolf conveyed key points to Curtin including his assignment to

work with the LMU and interface with outside regulators, the fraud with unlimited insurance

policies (one example was MedPartners), false 10-k disclosures, reputational risks, SIFI status

problems, and expressed that he had other frauds to discuss.

       145.    By email of November 13, 2017, Rudolf thanked Curtin for speaking with him that

day and attached a copy of his organization and structure.

       146.    On Tuesday morning, November 14, 2017, at 8:00 a.m., Rudolf first met with

Baugh for approximately 25 minutes during which they conducted normal business activities.

       147.    During the meeting on Tuesday, Rudolf recalled a recent conference in Detroit

attended by Rudolf, Baugh, and the Executive Leadership Group (AELG@) in which Mike Smith

was a guest speaker and told the audience that he finally had made enough money Ato tell the truth.@

       148.    Rudolf asked Baugh why he thought Smith made that statement, Rudolf also told

Baugh that it is outrageous to think that you have to make a certain amount of money to be able to

tell the truth, and Rudolf said that it was ironic that Rudolf in comparison to Smith makes very

little money, tells the truth, while Smith makes millions more and could not tell the truth.

       149.    Rudolf had told Baugh that Smith and Lavelle, like a number of other bad actors,

were aware of the bad acts and bad actors and in various senior positions (including, but not limited




                                                 25
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 26 of 53



to, Head of Global Financial Lines/Head of Claims), and were required to report them but failed

to do so which, in turn, constituted new and continuing frauds.

       150.    Rudolf had reported to Baugh that AIG=s U.S. Commercial Insurance division

misled Miller, the AIG Board, and CVS including Larry Melo on settling the CVS/AIG claims.

Rudolf warned Baugh of reputational risks, including AIG=s SIFI application and consideration for

de-SIFI status was in jeopardy.

       151.    Rudolf was concerned AIG defrauded the U.S. Treasury, including approximately

$65 billion in tax carry forwards, and that AIG committed new frauds each time it was obligated

to come clean but failed to do so. The background of the SIFI situation is as follows:

      In 2013, American International Group, Inc. (AIG) was designated as a SIFI.

      The SIFI label brought with it extra capital, extra expense and US Treasury (Federal
       Reserve) requirements and oversight.

      In 2013, AIG Board of Directors established and passed the 2013 Clawback Policy which
       renews annually.

      As a result of past admitted wrongdoings, lack of compliance with SIFI, violations of past
       permanent settlement requirements with federal and state agencies, AIG’s Clawback
       policies recover compensation in cases of financial restatement, failures of risk
       management, material mistakes and wrongdoings and/or acts that hurt AIG’s viability and
       reputation.

      AIG extensively trained all employees and executives on identifying failures of risk
       management, mistakes and wrongdoings or acts that hurt AIG’s reputation and reputational
       risk.

      AIG’s annual claw back policy requires AIG to take action on a Covered Event by any
       Covered Employee “that results in material financial or reputational harm.”




                                               26
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 27 of 53



      From 2013 to present, AIG repeatedly failed to follow and execute on the AIG claw back
       policy.

      The AIG Code of Conduct expressly states that employees must report allegations of fraud,
       including allegations of accounting fraud. Failure to do so, by any employee (at-will or
       contract) is subject to discipline, including termination.

      Throughout Rudolf’s career, including in 2016 and 2017, Rudolf reported allegations of
       mistakes, wrongdoings, allegations of fraud, including accounting mismanagement all
       which would rise to material mistakes and wrongdoings, as well as reputational risk to
       AIG.

      AIG CEOs Robert Benmoshe, Peter Hancock and Duperault all state in AIG’s Code of
       Conduct Policy that “These Words Matter – and acting on these words matters more.”

      “No reason, including the desire to achieve business goals, can ever be an excuse for
       violating Code, AIG Policies, laws or regulations.”

      AIG policy, including The AIG Handbook, Code of Conduct and other Policies prohibit
       retaliation against an employee for making a good faith report of actual or suspected
       violations of these policies.

       152.    There is no question that AIG, including Baugh, used Rudolf to vet former AIG

employees returning to AIG.

       153.    There is no question that Rudolf reported actual or suspected violations of AIG

Policies

       154.    There is no question that Baugh reported Rudolf’s allegations to AIG Legal.

       155.    Based on information and belief, when Baugh learned of Rudolf’s allegations,

including the objection to bad actors returning to AIG, he falsely concocted that Rudolf had

resigned to avoid proper investigation, including AIG’s SIFI post-SIFI requirements and new claw

back policy.



                                               27
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 28 of 53



        156.     Based on their past reporting relationship and work over the years as well as

Baugh=s approval of Rudolf=s most recent responsibility increases, Rudolf came forward with his

concerns to Baugh as Marya Propis had encouraged him to do.

        157.    Rudolf informed Baugh that immediately after their meeting he was going to meet

with Curtin to discuss his fraud concerns.

        158.    Based on the sensitive nature of the fraud allegations, Rudolf asked Baugh if he had

told anyone else besides Curtin about them.

        159.     Baugh replied that he called Zaffino on Sunday and told Zaffino that Rudolf had

resigned his position, which was false.

        160.    Rudolf immediately disputed the claim that he had resigned.

        161.    The claim that Rudolf had offered his resignation or resigned was false.

        162.    At no time did Rudolf tender his resignation or say that he had resigned or that he

was resigning. No one from AIG contacted Rudolf informing him or stating that he resigned.

        163.     During his Sunday call with Baugh, to make sure the gravity of the issues on the

table were fully appreciated, Rudolf had stated that if his concerns went unheard, then he would

have to consider leaving AIG.

        164.    As is clear from Rudolf=s email to Human Resources at 12:47pm on November 12,

2017 shortly after the Sunday call with Baugh, the issue was Aif@ he decided to resign, not when or

that he had decided to leave. As Rudolf stated in his email to HR: AIf I were to resign from AIG,

can you clarify ....@




                                                 28
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 29 of 53



        165.   In response to a question from Baugh whether Rudolf had other employment

opportunities, Rudolf replied that he was aware of two companies in the past had expressed interest

in hiring him, which Rudolf took as a compliment.

        166.   However, Rudolf had no pending job offers and during his 24 years with AIG

Rudolf never had participated in a single job interview outside of the company or received a single

job offer.

        167.   It would make no sense for Rudolf or any AIG executive at his level voluntarily to

resign his position without a job offer or in November of a year when a substantial component of

annual compensation would be forfeited.

        168.   In addition, after the Sunday phone call, Rudolf engaged in productive work on

AIG=s behalf and interacted with the AIG Investigation Team including on the following Monday,

November 13 and Tuesday, November 14 2017.

        169.   On Monday afternoon, Rudolf traveled to New York to attend the Global Client

Council meeting to be held the following day. On Monday night, Rudolf had dinner with Grabek

and they reviewed the agenda and Rudolf=s participation in the Global Council Meeting. There

was no mention or discussion of any alleged resignation.

        170.   Following the Tuesday morning meeting with Baugh, Rudolf met with Curtin and

two other AIG fraud investigators.

        171.   At the November 14, 2017 meeting, (the second interview), Curtin handed Rudolf

a copy of that Monday=s initialed anti-retaliation script and asked Rudolf to read and acknowledge.




                                                29
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 30 of 53



       172.     Rudolf conveyed to Curtin that Baugh just had claimed that Rudolf had resigned

his position on Sunday, which Rudolf disputed firmly.

       173.    Admitting surprise, Curtin said he had no knowledge of any resignation, that it must

be a mistake, and that the matter likely would be cleared up in a matter of minutes.

       174.    Then due to the uncertainty of Rudolf=s employment status, the meeting with Curtin

was postponed by Curtin until the matter could be resolved.

       175.    However, before adjournment Rudolf complained to Curtin of Abid rigging of

LMU@ (the unlimited policies), Aclaim work out deals,@ misrepresentations in the 10-K statements,

other bad acts such as misleading regulators, reputational risk, and expressed concern about the

possible impact on AIG=s recent decertification from SIFI status.

       176.     Curtin brushed off the fraud allegations as Aold news@ and said that he had spoken

with AIG counsel Mike Leahy.

       177.    Rudolf disputed that Curtin’s concerns were old news, and told Curtin that in order

to comprehend the current frauds, one needed to understand the past history of rigged claim

workout deals, especially those policies issued with unlimited limits, other fraudulent transactions

including Steele Software, that state and federal regulators were misled, and that AIG had not

disclosed all of the circumstances surrounding the MedPartners= unlimited insurance transaction

to the other insurers and/or reinsurers involved.

       178.    Steele Software was another rigged claim work out deal orchestrated by Mitrovic,

Flood, and/or Moor with complicit plaintiffs= attorneys in or about 2003.




                                                    30
             Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 31 of 53



         179.    As with other large limit transactions, AIG did not want to take on the entire limit

so AIG had it reinsured by 50% with Berkshire Hathaway via its executives Warren Buffett and

Ajit Jain.

         180.    The fraudulent transaction was discovered by AIG employee Mike Rappaport who,

as directed by Rudolf, reported it to AIG=s Legal Department.

         181.    Rudolf followed up on this complaint with the Legal Department, the claims

Department’s direct supervisors, and former supervisors.

         182.    Rudolf was informed that the complaint would be investigated but to his knowledge

no action ever was taken.

         183.     Similar to the MedPartners= transaction, AIG fraudulently treated the premium and

loss payments, defrauded a Court by a failure to disclose, fraudulently collected reinsurance of

approximately $50 million from Berkshire Hathaway, and failed to disclose the true nature of the

transaction to Berkshire Hathaway and state and federal regulators.

         184.    Rudolf was directed to remain in New York City; during this time he was confined

to AIG’s Investigation Conference room or to his office.

         185.     Rudolf met with Rick Joers, AIG=s Head of Employee Relations, and told him

(Joers) that contrary to Baugh=s claims that he had not resigned and that he was trying to report

fraud.

         186.    It was decided that Rudolf, Head of Client Engagement and others jobs, would not

attend the Global Client Council Dinner, a major business event for Rudolf, that evening because

he would be meeting with Curtin and his investigative team.



                                                  31
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 32 of 53



          187.   Fearing his allegations were being ignored in violation of The AIG Handbook,

Code of Conduct and other Policies, Rudolf offered Curtin more details including, but not limited

to, bid rigging, Steele Software, the 10K and SIFI. Rudolf told Curtin of his frustration, that he

wanted the AIG Board to know he was voluntarily cooperating and that he wanted to make sure

his voice, facts, and concerns were heard and properly investigated, but Curtin did not follow up

on any of the allegations.

          188.   Later on Tuesday afternoon, Rudolf followed up with Curtin via email regarding

his employment status.

          189.   Curtin responded that there had been no updates on Rudolf=s employment status,

and at one point told Rudolf that he should understand that he would receive Azero feedback@ on

anything he reports.

          190.   Rudolf reasonably believed that Baugh was preventing him from participating in

his most important work event, and restricting Rudolf and AIG from properly investigating his

claims.

          191.   On Wednesday, November 15, 2017, Rudolf spoke with Joers and Curtin.

          192.   Rudolf told them that he did not resign, that he had more information to provide to

Curtin, that the whole situation was very odd, and that the person claiming that Rudolf resigned

(Baugh) was in charge of the area where Rudolf reported that the fraud had originated.

          193.   Joers warned Rudolf in a threatening tone that he should watch what was he was

saying, which is contrary to AIG=s strict anti-retaliation policy.




                                                  32
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 33 of 53



       194.   On Wednesday, November 15, 2017, Rudolf emailed Joers requesting an update on

his employment status.

       195.   Joers responded by telephone and told Rudolf that Baugh would like to meet with

him on Friday, November 17, 2017.

       196.   Later in the afternoon on Wednesday, November 15, 2017, Rudolf emailed Baugh

as follows:

   I would like to have the opportunity to speak with you asap. Around 2:45 pm today, I spoke
   with Rick Joers and he informed me that you would like to meet this Friday. First, I am
   scheduled to depart Thursday to pick up my son from college. However, if this is the only time
   to meet, then I will meet Friday or might I suggest we meet Monday?
   As Rick is aware, my conversations with Andrew have been on hold since Tuesday until I
   received clarification on my employment status. Today, I asked Rick for an update, but he
   informed that you were still of the opinion that I had resigned over the phone on Sunday
   November 11th. For the record, I did not resign and I have not resigned.
   My main reason to speak with you was to discuss options around me and a path forward. After
   24 years, my passion to build and protect this company is second to none. My goal was to not
   only discuss my current situation around compensation vs. performance, but to also discuss
   my concerns of some x-AIGr=s returning to the company that could have an adverse impact to
   the company. My intentions were to inform you of what I know and to receive guidance. Lastly,
   I also requested to meet in person, because I did not want anything to be misconstrued. Through
   our discussion, I was shocked to learn that you had told Peter Zaffino that I had resigned. I
   immediately corrected you and thought you understood that I had not resigned.
   After 24 years and all that I have done to perform and protect AIG, I hope this is truly a
   misunderstanding. I did not resign, nor do I plan to resign. I really would like to be able to fully
   complete my conversations with Andrew and his team to help better protect AIG in the future.
   I think what I have to say is relative to AIG=s future success. I look forward to meeting with
   you and hopefully being able to finish my constructive conversations with Andrew.

       197.   Baugh agreed to meet with Rudolf on Monday, November 20, 2017.

       198.   On Monday, November 20, 2017, Rudolf met with Baugh and Human Resources

employee Merritt.




                                                 33
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 34 of 53



       199.    Baugh repeated the false claim that Rudolf had resigned his position on Sunday,

November 12, 2017. Rudolf told Baugh and Merritt that he did not resign.

       200.    AIG=s claim that Rudolf resigned is false and a pretext.

       201.    Rudolf adamantly denies that he ever resigned his position during the November

12th telephone call with Baugh or at any time.

       202.    It simply would not be rational for an employee raising issues of misconduct and

fraud while in the same conversation requesting the scheduling of his year-end evaluation with his

new direct supervisor of four days to simultaneously announce his resignation.

       203.    Rudolf repeated orally and in writing that he in fact had not resigned and had

reported allegations of wrongdoing, misconduct, and fraud.

       204.    Rudolf never submitted a written resignation in accordance with AIG=s policies,

which request resigning employees to Asubmit a written statement and provide at least two (2)

weeks’ notice@ to management in order to Aprovide[] sufficient time to transition work within [the

employee=s] department and to prepare [the employee=s] exit paperwork.@

       205.     A manager may request that the employee leave sooner than the notice period, but

the employee still Awill be paid through the end of the notice period.@

       206.    Rudolf never submitted a written resignation or provided two weeks’ notice.

       207.    No one ever contacted him about transitioning his work within his department.

       208.    Critically, AIG never asked Rudolf to submit a written statement or provide at least

two weeks’ notice.




                                                 34
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 35 of 53



         209.   In contrast, when a substantially younger colleague resigned within two weeks of

Rudolf=s termination, his supervisor would not accept his resignation unless he specifically put his

resignation in writing; which he did.

         210.   Tellingly no such request ever was made to Rudolf.

         211.   Rudolf now was told that AIG treated his employment separation as a termination

without cause, and that it was not a position elimination.

         212.   AIG presented him with a Settlement Agreement and Release.

         213.   In exchange for certain consideration (monetary payments and continuation of

health benefits for a period), Rudolf was to provide a general release including, but not limited to,

any and all claims he may have under the Title VII, the ADEA, and the ASarbanes-Oxley Act of

2002.@

         214.   AIG=s release language is contrary to the requirements of Sarbanes-Oxley and

OSHA regulations regarding waiver of SOX claims including as set forth in the statute and the

Department of Labor=s 2016 ANew policy guidelines for approving settlement agreements in

whistleblower cases.@

         215.   Rudolf did not sign the Settlement Agreement and Release.

         216.   Rudolf engaged in protected activity and Defendants knew or should have known.

         217.   Rudolf=s protected activities included fraud allegations with management and

raising compliance concerns with others who might reasonably have been effective at commencing

enforcement proceedings.




                                                 35
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 36 of 53



        218.   A causal connection exists between Rudolf=s protected activity and his termination

including the close temporal proximity of just a few days.

        219.   Defendants discriminated against Rudolf and maintained a hostile work

environment against him on account of protected activities.

        220.   The hostility, discrimination and retaliation included trying to falsify a resignation,

discharging Rudolf from employment on November 20, 2017, relieving Rudolf of his duties,

damaging Rudolf=s reputation and future employment opportunities by falsely claiming that he

voluntarily resigned his position.

        221.   Defendants have a history of inadequate whistleblowing policies and procedures

and a culture that inhibits and does not protect whistleblowers.

        222.    Defendants discriminated and retaliated against Rudolf on account of protected

activities.

        223.   Defendants discriminated against Rudolf because of his age and/or gender when it

terminated his employment and paid him less than similarly situated employees outside of his

protected classes.

        224.   Defendants retaliated against Rudolf including by contriving his resignation and

firing him after he asserted discrimination in compensation.

        225.   Based on information and belief, Baugh and AIG (Management B ELT & CLT)

were aware that Rudolf was being discriminated against by his boss, Johnson, so that Johnson

could advance the financial and business interest of the younger female direct report with whom




                                                 36
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 37 of 53



Grabek alleged Johnson had a personal relationship, a reporting relationship AIG and HR

apparently decided to not address appropriately.

       226.    Based on information and belief, the ELT and CLT promoted and/or increased the

pay of both Johnson and the younger female employee and others; Rudolf=s job responsibilities

increased significantly where theirs did not change.

       227.    As a result of the wrongful termination, Rudolf has suffered significant financial

damages including the loss of his annual salary, year-end benefits (STI and LTI), health insurance

benefits, non-qualified pension, vacation pay, 401k match, life insurance, and a Continuity Award.

       228.    Since termination, Rudolf has incurred out-of-pocket expenses and attorneys’ fees.

       229.    In addition, Rudolf has suffered damage to his professional reputation based on

AIG=s repeated false claim published to third parties that he had resigned his position.

       230.    Defendants discriminated against Rudolf because of his age and/or gender in terms

of his compensation and pay grade.

       231.    Rudolf seeks all remedies and damages permitted under the Sarbanes-Oxley Act of

2002, the False Claims Act, (retaliation), the Age Discrimination in Employment Act, Title VII of

the Civil Rights Act, the Pennsylvania Human Relations Act, and common law.

       232.    Rudolf requests a Jury trial.




                                                37
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 38 of 53



                                            VI. COUNTS

                                           Count I
                         Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A
                                  Whistleblower Retaliation
                                   Plaintiff v. Defendants

        233.    The preceding paragraphs are incorporated as if set forth at length herein.

        234.    Rudolf alleges violations of the employee protection provisions of Sarbanes-Oxley

Act, 18 U.S.C. § 1514.A.

        235.    Rudolf was an employee of a publicly traded company, AIG, and its subsidiary,

National Union, who reported information he reasonably believed constituted mail fraud, wire

fraud, bank fraud, or securities fraud, and/or a violation of the rules or regulations of the Securities

and Exchange Commission, and/or a provision of Federal law relating to fraud against

shareholders.

        236.    Rudolf engaged in protected activity or conduct when he reported that information

to his supervisor and AIG investigators.

        237.    AIG, National Union, and Baugh knew or suspected, actually or constructively, that

Rudolf engaged in the protected activity.

        238.    Rudolf suffered an adverse employment action when in November 2017

Defendants falsely asserted that he had resigned his position and then discharged him from

employment.

        239.    The circumstances are sufficient to raise the inference that Rudolf=s protected

activity was a contributing factor in the adverse employment action including, but not limited to,

that he was falsely accused of resigning which began the separation process within a day or two


                                                  38
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 39 of 53



after he reported the fraud information to Baugh and AIG investigators, the claim that he resigned

is false and a pretext, and AIG=s corporate culture is hostile to whistleblowers.

       240.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       241.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole, abatement

from any further violations of the whistleblower provisions of the Act, requiring Defendants to

take prompt and effective action against any reported violations, an order expunging Rudolf=s

alleged resignation, and ordering Defendants to remove any records of disciplinary action against

Rudolf, to preserve them only in the files of their legal counsel, and to use them only for purposes

of defending rights in this proceeding, an order prohibiting Defendants from disclosing any

disparaging information about Rudolf to prospective employers, or otherwise interfering with any

applications he might make in the future, compensatory monetary damages in an amount

determined to be fair and equitable compensation for Rudolf=s emotional distress and loss of

reputation, reasonable attorney fees for Rudolf=s attorneys, costs of this litigation, and pre-

judgment and post-judgment interest.




                                                  39
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 40 of 53



                                            Count II
                                  False Claims Act Retaliation
                                       31 U.S.C. § 3730(h)
                                     Plaintiff v. Defendants

       242.    The preceding paragraphs are incorporated as if set forth at length herein.

       243.    Rudolf alleges violations of the employee whistleblower protection provisions of

the False Claims Act.

       244.    As set forth above, Rudolf engaged in protected conduct, (i.e., acts done in

furtherance of an action under § 3730).

       245.    Rudolf engaged in internal reporting of his employer=s false or fraudulent claims.

       246.    The false or fraudulent claims caused or would cause economic loss to the

government.

       247.    Rudolf=s employer(s) were aware of his internal reporting.

       248.    Rudolf was discriminated against because of his protected conduct when he was

terminated.

       249.     Rudolf seeks all remedies and damages permitted for retaliation under the False

Claims Act to be made whole including, but not limited to, reinstatement with the same seniority

status that Rudolf would have had but for the discrimination, double the amount of back pay,

interest on the back pay, and compensation for any special damages sustained as a result of the

discrimination, including litigation costs and reasonable attorney’s fees.




                                                 40
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 41 of 53



                                             Count III
                                   ADEA B Age Discrimination
                               Plaintiff v. AIG and National Union

       250.    The preceding paragraphs are incorporated as if set forth at length herein.

       251.    Rudolf is a member of the age protected class.

       252.    Rudolf is qualified for his position.

       253.    Rudolf suffered an adverse employment action when he was separated from his

employment under false pretenses.

       254.    Rudolf was paid less than similarly situated sufficiently younger individuals.

       255.    An inference of age discrimination arises because similarly situated sufficiently

younger individuals (with less responsibility and duties) were paid more than Rudolf and

management made ageist comments.

       256.    Based on information and belief, Rudolf=s duties were assumed by sufficiently

younger individuals to permit an inference of age discrimination.

       257.    As a result of the discrimination Rudolf has suffered loss of salary, bonuses,

incentive payments, benefits, non- qualified pension, mental anguish, loss of reputation, and loss

of advancement opportunities.

       258.     Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole, liquidated

damages, reasonable attorney fees for Rudolf=s attorneys, costs of this litigation, and pre-judgment

and post-judgment interest.



                                                  41
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 42 of 53



                                             Count IV
                                        ADEA B Retaliation
                               Plaintiff v. AIG and National Union

       259.      The preceding paragraphs are incorporated as if set forth at length herein.

       260.      Rudolf engaged in protected activity when he complained that younger employees

with similar or less job responsibilities and duties made more money than he did.

       261.      Following the protected activity, Rudolf suffered a materially adverse action

including when he was separated from employment under false pretenses.

       262. A causal connection exists between the protected activity and the termination

including, but not limited to, the close temporal proximity between Rudolf=s complaints and his

termination, and the pretextual nature of Defendants= claim that Rudolf had resigned his

employment.

       263.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       264.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole, liquidated

damages, reasonable attorney fees for Rudolf=s attorneys, costs of this litigation, and pre-judgment

and post-judgment interest.




                                                  42
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 43 of 53



                                              Count V
                                Title VII B Gender Discrimination
                               Plaintiff v. AIG and National Union

       265.      The preceding paragraphs are incorporated as if set forth at length herein.

       266.      Rudolf is a member of the gender protected class.

       267.      Rudolf is qualified for his position.

       258.      Rudolf suffered an adverse employment action when he was separated from his

employment under false pretenses.

       269.      Rudolf was paid less than similarly situated females.

       270.      An inference of gender discrimination arises because similarly situated females

(including with less responsibility and duties) were paid more than Rudolf and one of whom was

romantically involved with Rudolf=s supervisor.

       271.      Based on information and belief, Rudolf=s duties were assumed by females

permitting an inference of gender discrimination.

       272.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       273.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole,

compensatory damages for emotional distress and reputation damage, reasonable attorney fees for

Rudolf=s attorneys, costs of this litigation, and pre-judgment and post-judgment interest.



                                                  43
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 44 of 53



                                             Count VI
                                      Title VII B Retaliation
                               Plaintiff v. AIG and National Union

       274.      The preceding paragraphs are incorporated as if set forth at length herein.

       275.      Rudolf engaged in protected activity when he complained that female employees

with similar or less job responsibilities and duties made more money than he did.

       276.      Following the protected activity, Rudolf suffered a materially adverse action

including when he was separated from employment under false pretenses.

       277.      A causal connection exists between the protected activity and the termination

including, but not limited to, the close temporal proximity between Rudolf=s complaints and his

termination, and the pretextual nature of Defendants= claim that Rudolf had resigned his

employment.

       278.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       279.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole,

compensatory damages for emotional distress and reputation damage, reasonable attorney fees for

Rudolf=s attorneys, costs of this litigation, and pre-judgment and post-judgment interest.




                                                  44
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 45 of 53



                                        Count VII
                           PHRA B Gender and Age Discrimination
                                  Plaintiff v. Defendants

       280.    The preceding paragraphs are incorporated as if set forth at length herein.

       281.    Rudolf is a member of the gender and age protected classes.

       282.    Rudolf is qualified for his position.

       283.    Rudolf suffered an adverse employment action when he was separated from his

employment under false pretenses.

       284.    Rudolf was paid less than similarly situated sufficiently younger individuals and

females.

       285.    An inference of age discrimination arises because similarly situated sufficiently

younger individuals (with less responsibility and duties) were paid more than Rudolf and

management made ageist comments.

       286.    Based on information and belief, Rudolf=s duties were assumed by sufficiently

younger individuals to permit an inference of age discrimination.

       287.    An inference of gender discrimination arises because similarly situated females

(including with less responsibility and duties) were paid more than Rudolf and one of whom was

romantically involved with Rudolf=s supervisor.

       288.    Based on information and belief, Rudolf=s duties were assumed by females

permitting an inference of gender discrimination.




                                                 45
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 46 of 53



       289.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       290.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole,

compensatory damages for emotional distress and reputation damage, reasonable attorney fees for

Rudolf=s attorneys, costs of this litigation, and pre-judgment and post-judgment interest.

                                            Count VIII
                                        PHRA B Retaliation
                                       Plaintiff v. Defendants

       291.      The preceding paragraphs are incorporated as if set forth at length herein.

       292.      Rudolf engaged in protected activity when he complained that female and/or

sufficiently younger employees with similar or less job responsibilities and duties made more

money than he did.

       293.      Following the protected activity, Rudolf suffered a materially adverse action

including when he was separated from employment under false pretenses.

       294.      A causal connection exists between the protected activity and the termination

including, but not limited to, the close temporal proximity between Rudolf=s complaints and his

termination, and the pretextual nature of Defendants= claim that Rudolf had resigned his

employment.




                                                  46
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 47 of 53



       295.      As a result, Rudolf has suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

       296.      Rudolf seeks all remedies and damages permitted under law including, but not

limited to, reinstatement or front pay, back pay, raises, bonuses, benefits, reinstatement of seniority

and tenure, non-qualified pension, and other orders necessary to make Rudolf whole,

compensatory damages for emotional distress and reputation damage, reasonable attorney fees for

Rudolf=s attorneys, costs of this litigation, and pre-judgment and post-judgment interest.

                                                  Count IX
                                          Equal Pay Act Violation
                                    Plaintiff v. AIG and National Union

       297.      The preceding paragraphs are incorporated as if set forth at length herein.

       298.      Defendants are employers who, on the basis of sex, pay different wages for equal

work in violate of the EPA. See 29 U.S.C. § 206(d).

       299.      As stated above, an employee of the opposite sex was paid differently and more

than Rudolf for performing equal work — work of substantially equal skill, effort and

responsibility, under similar working conditions.

       300.      A significant portion of the two jobs is identical.

       301.      Any differing or additional tasks did not make the work substantially different.

       302.      Defendants cannot show that the pay differential was due to a bona fide seniority

system, a merit system, a system which measures earnings by quantity or quality of production, or

a differential based on any factor other than sex.




                                                   47
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 48 of 53



       303.    As a result of Defendants’ violation of the EPA, Plaintiff has suffered damages.

       304.    Plaintiff seeks all remedies and damages permitted under the EPA including, but

not limited to, lost wages, liquidated damages, attorney’s fees and costs to remedy the alleged

Equal Pay Act violation, and pre-judgment and post-judgment interest.

                                               Count X
                                  Equal Pay Act Retaliation Violation
                                  Plaintiff v. AIG and National Union

       305.    The preceding paragraphs are incorporated as if set forth at length herein.

       306.    Plaintiff engaged in protected activity when he complained that he was paid less

than a similarly situated female executive who had significantly less responsibility than he.

       307.    Following the complaints, Plaintiff suffered an adverse employment action.

       308.    Defendants falsely asserted that he had resigned his position and they terminated

his employment on November 20, 2017.

       309.    There is a causal connection between Rudolf’s protected activity and the adverse

action based on temporal proximity, antagonism, and other evidence.

       310.    As a result of the retaliation prohibited by the EPA, Plaintiff has suffered damages.

       311.    Plaintiff seeks all remedies and damages permitted under the EPA for retaliation

including, but not limited to, lost wages, liquidated damages, punitive damages, attorney’s fees

and costs, and pre-judgment and post-judgment interest.




                                                48
          Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 49 of 53



                                       Count X1
           Common Law B Intentional Interference with Contractual Relationship
                                  Plaintiff v. Baugh

         312.   The preceding paragraphs are incorporated as if set forth at length herein.

         313.     In the alternative, Plaintiff pleads a claim of intentional interference against

Baugh.

         314.   Rudolf had an existing employment relationship with National Union.

         315.   Baugh interfered with that relationship by falsely telling Rudolf=s employer that he

had resigned his position on November 12, 2017.

         316.   Baugh, an AIG employee, was not privileged to act in this manner.

         317.   As a result of Baugh=s interference and false claim that Rudolf had resigned,

Rudolf=s employer terminated his employment relationship causing him to suffer significant

pecuniary harm.

         318.   As a result of the interference, Rudolf suffered loss of salary, bonuses, incentive

payments, benefits, non- qualified pension, mental anguish, loss of reputation, and loss of

advancement opportunities.

         319.   Rudolf seeks all damages permitted under law.

         Wherefore, Rudolf claims damages against Baugh for an amount in excess of $75,000.

                                            Count XII
                                      Common Law B Fraud
                                      Plaintiff v. Defendants

         320.   The preceding paragraphs are incorporated as if set forth at length herein.

         321.   In the alternative, Plaintiff pleads a claim of Fraud against Defendants.



                                                 49
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 50 of 53



        322.     On November 12, 2017, Baugh told Rudolf to contact Human Resources regarding

the status of his various compensation components and awards if he were to leave and take a job

elsewhere.

        323.     Based on this directive, Rudolf emailed Human Resources on November 12, 2017

asking what would happen to his various compensation components and awards if he were to leave

and take a job elsewhere.

        324.     In the November 20, 2017 termination meeting, Defendants relied on Rudolf=s

November 12 inquiry email to Human Resources which he sent at the direction of Baugh to claim

falsely and negligently that he had resigned his employment.

        325.     Defendants tricked Rudolf into sending this email and misrepresented that he had

resigned his employment.

        326.     As a result of the fraud, Rudolf suffered loss of salary, bonuses, incentive payments,

benefits, non- qualified pension, mental anguish, loss of reputation, and loss of advancement

opportunities.

        Rudolf seeks all remedies and damages permitted under law in excess of the arbitration

limit of this Court.




                                                  50
         Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 51 of 53



                                             Count XIII
                                   Wrongful Discharge – Public Policy
                                        Plaintiff v. Defendants

        327.    The preceding paragraphs are incorporated as if set forth at length herein.

        328.    An at-will employee may state a claim for wrongful discharge where a clear

mandate of public policy is violated, and there is no plausible and legitimate reason for terminating

the at-will relationship.

        329     Here, a clear mandate of public policy was violated when Defendants terminated

Rudolf in retaliation for engaging in protected whistleblower activities.

        330.    There was no plausible and legitimate reason for terminating Rudolf and

Defendants’ claims that he was not discharged but had resigned are false, disputed, and pretexts.

        331.    As a result of the wrongful discharge, Rudolf suffered significant financial losses

an emotional distress and reputation harm.

        332.    Rudolf seeks all remedies and damages permitted under law in excess of the

arbitration limit of this Court.

                                               Count XIV
                                          Breach of Contract
                                         Plaintiff v. Defendants

        333.    The preceding paragraphs are incorporated as if set forth at length herein.

        334.    Defendants promised Rudolf as an employee that they would not retaliate against

him for reporting financial wrongdoing or other similar violations.

        335.    That promise is found in Defendants’ employee handbook and similar manuals.

        336.    Defendants repeated this promise orally and in writing specifically to Rudolf on




                                                   51
           Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 52 of 53



Monday, November 12, 2017 and Tuesday, November 13, 2017 and had him initial it in connection

with his interview with investigations.

       337.    Defendants made a promise that they should reasonably expect to induce a definite

action by Rudolf.

       338.    Rudolf acted in reliance on this promise not to retaliate.

       339.    Rudolf reported financial wrongdoing and other similar violations to AIG

supervisors and investigators.

       340.    Defendants breached this promise to Rudolf when they terminated his employment

under false pretenses that he resigned.

       341.    Injustice only can be avoided by enforcement of the promise.

       342.    As a result of the breach, Rudolf suffered loss of salary, bonuses, incentive

payments, benefits, non- qualified pension, mental anguish, loss of reputation, and loss of

advancement opportunities.

       343.    Rudolf seeks all damages permitted under law.

       344.    Wherefore, Rudolf claims damages against Defendants for an amount in excess of

$75,000.




                                                52
Case 2:19-cv-01468-JFC Document 1 Filed 11/11/19 Page 53 of 53



                                   Respectfully Submitted,

                                   LIEBER HAMMER HUBER & PAUL, P.C.


                                   s/James B. Lieber
                                   James B. Lieber
                                   Pa. I.D. No. 21748
                                   Thomas M. Huber
                                   Pa. I.D. No. 83053
                                   Jacob M. Simon
                                   Pa. I.D. No. 202610
                                   5528 Walnut Street
                                   Pittsburgh, PA 15232-2312
                                   (412) 687-2231 (telephone)
                                   (412) 687-3140 (fax)
                                   Jlieber@lhhb-law.com




                              53
